                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANKLIN D. HAY,
    Plaintiff,
                                          .J

       v.                                              CIVIL ACTION NO. 18-CV-3214

GEORGE HILL               -             ., J,




CORRECTIONAL FACILITY, et al.,
    Defendants.




       AND NOW, this /
                            C                   ORDER
                               day of November, 2018, upon consideration of prose Plaintiff

Franklin D. Hay's Amended Complaint (ECF No. 6) and the Court's October 3, 2018 Order

dismissing this case for failure to prosecute (ECF No. 5), it is ORDERED that:

        1.     The Clerk of Court is DIRECTED to reopen this case.

       2.      The Court's October 3, 2018 Order is VACATED.

       3.      The Clerk of Court is DIRECTED to add "The Warden, Guards, Medical Staff'

to the docket as a Defendant in this matter.

       4.      The Amended Complaint is DISMISSED without prejudice for failure to state a

claim, pursuant to 28 U.S.C. § 1915(e)(2(B)(ii), in accordance with the Court's Memorandum.

       5.      Hay is given leave to file a second amended complaint within thirty (30) days of

the date of this Order in the event that he can state a plausible claim that cures the defects noted

in the Court's Memorandum. Any second amended complaint shall be a complete document that

identifies all of the defendants in the caption in addition to the body, and shall describe in detail

the basis for Hay's claims against each defendant. If Hay does not know the identity of any of

the responsible individuals, he may refer to them as Jane or John Doe. However, the second

amended complaint must still state how each John or Jane Doe was personally involved in the
alleged violations of Hay' s rights. If Hay cannot state a claim in light of the law set forth in the

Court's Memorandum, he should not include that claim in the second amended complaint. Upon

the filing of a second amended complaint, the Clerk of Court shall not make service until so

ORDERED by the Court.

        6.      The Clerk of Court is DIRECTED to send Hay a blank copy of this Court's

current standard form to be used by a prose litigant filing a civil action bearing the above-

captioned civil action number. Hay may use this form to prepare his second amended complaint.

        7.      If Hay fails to file a second amended complaint, his case may be dismissed for

 failure to prosecute without further notice.
